Citation Nr: 1708081	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-48 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2014 decision, the Board reopened and remanded the Veteran's claim for service connection for right and left knee disabilities.  Subsequently, in March 2016 the Board again remanded the claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran's right knee degenerative arthritis did not onset in service or within one year of service discharge and is not etiologically related to service.

2. The Veteran's left knee degenerative arthritis did not onset in service or within one year of service discharge and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis in his knees, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service medical records show the Veteran sought treatment in October 1994, reporting he had twisted his left knee playing football.  His knee was noted to be normal on examination.  There were no other documented injuries, complaints, or diagnosis for either knee in service, although a January 1992 record does note a laceration below the Veteran's right knee from walking into the corner of an object.  At a periodic examination in October 1994, shortly after the Veteran was seen for his left knee injury, as well as in his December 1995 separation examination, no clinical abnormalities were found for either knee.  On his December 1995 report of medical history, the Veteran denied having arthritis and a "trick" or locked knee and reported only an elbow injury in the section for bone, joint, or other deformity.  The Veteran also reported no knee complaints on his October 1994 report of medical history.

In 1996 the Veteran filed a claim for service connection for left elbow and feet disabilities as well as hypertension.  He underwent a VA compensation and pension examination in connection with that claim in March 1996 at which he also reported hearing loss and intermittent numbness in his right hand.  He did not report any knee disabilities and none were noted on physical examination.

Treatment records associated with the Veteran's claims file indicate the first post-service complaint of knee pain occurred in 2006.  VA treatment records in September 2006 showed complaints of right knee pain for the "last couple of days," and the provider noted that the Veteran might be developing "secondary arthritis" in the knee due to his pes planus.  X-rays of the right knee showed degenerative changes.  There were no indications of post-service treatment for left knee complaints, and no left knee X-rays were conducted.  Also in September 2006 the Veteran first filed for service connection for bilateral knee disability, reporting having painful knees during service due to walking on hard surfaces in the Navy and loading heavy bombs.  

In January 2009 the Veteran was afforded a compensation and pension VA examination in connection with his knee claim.  At the examination the Veteran complained of a right knee condition with date of onset in 1990, reporting that he slipped and twisted his right knee during service while transporting heavy bombs, but that he never sought official medical care.  The Veteran also reported that he mentioned this injury on his service discharge physical.  He asserted that the right knee was progressively worse since onset, and he denied any current treatment.  Physical examination of the right knee showed objective abnormalities, but not for the left knee.  X-rays were conducted of both knees, which showed "moderate bilateral degenerative changes," and metallic densities superimposed soft tissues anterior to the right knee.  The VA examiner identified a current diagnosis of right knee degenerative disease, but offered no opinion as to the etiology of such disability.  Regarding the left knee, the VA examiner provided no diagnosis and opined that a current left knee condition, was less likely than not caused by service, providing an explanation that the Veteran had reported only right knee symptoms during the VA examination.

In August 2014 the Veteran underwent a private examination by a chiropractor.  The private chiropractor opined that the Veteran experienced stress and strain on his knees from using ladders and walking on metal decks in service.  He indicated that the Veteran has suffered from progressive bilateral knee pain for which he was treated with medication in service.  He opined that the Veteran's bilateral knee degenerative joint disease is more likely than not directly and causally related to the Veteran's service, including his injury therein.

In March 2015 the Veteran underwent a VA compensation and pension examination of his knees.  The Veteran reported that in the 20 years since service his knees have become achy and painful.  He was diagnosed with degenerative arthritis in both knees.  The examiner opined that the Veteran's bilateral knee condition was less likely than not incurred in or caused by the Veteran's service.  The examiner also opined that there was no documentation suggesting that the Veteran's arthritis had onset to a compensable degree within one year of his separation from service.  The examiner explained that the Veteran's service treatment records document only isolated, acute, self-limited knee injuries that were healed at the time of his 1995 separation examination.  The examiner stated that medical literature does not support that isolated acute, self-limited episodes of contusions/ simple sprains/strains of knee joint cause or result in knee joint DJD.  In a June 2016 addendum opinion the VA examiner opined that the private chiropractor's opinion is not supported by the medical literature, and noted that the private chiropractor had not cited to any medical literature supporting his opinion.  The VA examiner reiterated her opinion and further noted that literature supported that knee pain is associated with aging.  She indicated there was no evidence in VBMS that supported the arthritis manifested to a compensable degree within one year of separation from service, or by December 1996.  The examiner further provided citations to four different medical treatises to support her opinions.  She indicated she had specifically searched for any medical literature supporting an association between knee injuries and being a gunner's mate, the Veteran's military occupational specialty, but said she found none.

With respect to whether the condition onset in service or within one year of separation from service, the Board finds that a preponderance of the evidence supports that the Veteran's bilateral knee degenerative arthritis onset well over a year after his separation from service.  Service medical records do not reflect a diagnosis of arthritis and post-service records show the earliest diagnosis to be more than a decade after service.  To the extent that the Veteran has suggested continuous knee symptomatology since service, the Board finds his assertion not to be credible.  The Veteran himself denied knee problems on report of medical history forms completed in October 1994 and December 1995.  Further, his knees were noted to be normal on examination on both dates.  The Veteran further made no mention of knee problems at the time he filed his first compensation and pension claim in 1996.  While the Board does not find this fact dispositive as to whether the Veteran had a knee disability at that time, the Board notes that the Veteran claimed multiple other disabilities at that time, mentioning additional problems at his compensation and pension examination, but did not at that time raise any concerns about his knees.  Considering that the Veteran discussed a number of physical ailments at that time, the Board finds that it presents as contradictory evidence as to the existence of knee problems at that time as it appears that such symptoms ordinarily would have been recorded as part of the Veteran's examination.  Thus, the Board finds a preponderance of the evidence weighs against continuity of symptomatology since service.  The Board further notes that to the extent that the Veteran himself has opined that his condition onset in service or to a compensable degree within one year of service separation, the Veteran, as a lay person, is not competent to diagnose arthritis, which is diagnosed by medical imaging, not merely lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board finds that a preponderance of the evidence is against finding that the Veterans bilateral knee arthritis onset in service or to a compensable degree within one year of service separation.

The Board also finds that a preponderance of the evidence is against finding that the Veteran's bilateral knee arthritis is related to his service.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges the 2014 opinion of the private chiropractor who examined the Veteran but finds his opinion less probative than that of the 2015 VA examiner who provided the 2016 addendum opinion.  First, the Board notes that the chiropractor is providing an opinion on the knees, a condition which is outside of his specialty.  See e.g. Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  It is unclear from the private chiropractor's opinion whether he reviewed the Veteran's service medical records and based his opinion on an accurate factual basis.  The chiropractor indicated that the Veteran has suffered from progressive [right and left] knee pain for which he was seen and treated by military medical people with medications."  However, the Board notes that the Veteran's service medical records do not reflect that he was treated for progressive knee pain in service.  Further, as described above, the Board has found the Veteran's contentions of progressive knee pain since service not to be credible.  An opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Additionally, the private chiropractor did not provide a fully informed rationale for the conclusion that the knees were more likely causally related to service.  Swann v. Brown, 5 Vet.App. 229, 233 (1993); Kightly v. Brown, 6 Vet. App. 200 (1994).

The Board finds the opinion of the 2015 VA examiner to be supported by the medical evidence of record and to include adequate rationale with respect to citations to the medical literature.  As the prior remand noted, the original May 2015 opinion had some deficiencies.  These deficiencies were corrected in the subsequent addendum opinion which reflected a review of the record, thorough consideration of the private chiropractor's opinion, a rationale for the opinion provided complete with citation to several different medical treatise articles.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board notes that the VA examiner considered the opinion of the private chiropractor in a June 2016 addendum opinion but found it unsupported by the medical literature.  The Board finds that the VA examiner's opinion holds the greatest probative weight as to the etiology of the Veteran's bilateral knee condition.

Finally, the Board also acknowledges the Veteran's own opinion as to the etiology of his knee condition, but finds that as a lay person the Veteran does not have the education, training, or experience to opine as to the etiology of degenerative arthritis, particularly here where the condition was first medically diagnosed more than a decade after service.  See 38 C.F.R. § 3.159(a)(1); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for a right or left knee disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2009 and March 2015 with an addendum VA medical opinion obtained in June 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.






______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


